      Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 1 of 26 Page ID #:663



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11   GRETHER A. D.,                      )         NO. CV 20-3356-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )         MEMORANDUM OPINION
                                         )
14   ANDREW SAUL, Commissioner of        )
     Social Security,                    )
15                                       )
                    Defendant.           )
16   ____________________________________)
17

18                                     PROCEEDINGS
19

20         Plaintiff filed a complaint on April 9, 2020, seeking review of
21   the Commissioner’s denial of benefits.        The parties consented to
22   proceed before a United States Magistrate Judge on October 28, 2020.
23   Plaintiff filed a motion for summary judgment on February 3, 2021.
24   Defendant filed a motion for summary judgment on April 19, 2021.              The
25   Court has taken the motions under submission without oral argument.
26   See L.R. 7-15; “Order,” filed April 13, 2020.
27   ///
28   ///
      Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 2 of 26 Page ID #:664



 1                                      BACKGROUND

 2

 3        Plaintiff filed an application for supplemental security income

 4   on January 30, 2017 (Administrative Record (“A.R.”) 203-12).

 5   Plaintiff asserts disability since August 11, 2016, based on alleged

 6   “mental illness” (i.e., epilepsy and anxiety) (A.R. 51, 203, 238).            An
 7   Administrative Law Judge (“ALJ”) reviewed the record and heard
 8   testimony from Plaintiff, Plaintiff’s mother and a vocational expert
 9   (A.R. 21-34, 39-67).1
10

11        The ALJ found that Plaintiff has severe epilepsy and anxiety
12   (A.R. 23).   However, the ALJ also found that Plaintiff retains the
13   residual functional capacity to perform a range of medium work as
14   defined in 20 C.F.R. § 416.967(c):
15

16        She can lift, carry, push and pull 50 lbs. occasionally and
17        25 lbs. frequently.      She can stand and/or walk for 6 hours
18        in an 8-hour workday and sit for 6 hours in an 8-hour
19        workday.    She can never climb ladders, ropes, or scaffolds.
20        She can occasionally climb ramps or stairs.          She can
21        occasionally balance, stoop, kneel, crouch, and crawl.            She
22        can frequently perform fine and gross manipulation.            She
23
          1
               Plaintiff had filed a previous application for
24   benefits, which had been denied. See A.R. 75-86 (prior ALJ’s
25   decision), 91-96 (Appeals Council’s prior denial of review), 100-
     08 (order and judgment in Grether A.D. v. Colvin, C.D. Cal. Case
26   No. CV 15-04504-DTB, affirming the administrative decision). As
     detailed below, the present ALJ found new and material evidence
27   demonstrating “changed circumstances” to rebut any presumption of
     continuing nondisability, and the ALJ proceeded through the
28   sequential evaluation process (A.R. 21-34).

                                             2
      Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 3 of 26 Page ID #:665



 1          should have no exposure to unprotected heights or dangerous

 2          machinery.   She cannot operate vehicles.       She can perform

 3          simple, routine, and repetitive tasks, involving no fast

 4          paced or production type work.       She should have no

 5          interaction with the general public and have only occasional

 6          interaction with supervisors and coworkers.        She cannot

 7          perform work that requires teamwork or close collaboration

 8          with others.

 9

10   (A.R. 26).    The ALJ found that a person with this residual functional

11   capacity could work as a night cleaner (Dictionary of Occupational

12   Titles (“DOT”) “358.687-010,” medium work), cleaner (DOT

13   “323.687-014,” light work), and advertising material distributor (DOT

14   “230.687-010,” light work) (A.R. 33-34 (adopting vocational expert

15   testimony at A.R. 60-62)).      Accordingly, the ALJ denied benefits (A.R.

16   34).

17

18          The Appeals Council considered additional evidence, but denied

19   review (A.R. 1-5; see also A.R. 314-74).
20

21                                 STANDARD OF REVIEW
22

23          Under 42 U.S.C. section 405(g), this Court reviews the
24   Administration’s decision to determine if: (1) the Administration’s
25   findings are supported by substantial evidence; and (2) the
26   Administration used correct legal standards.         See Carmickle v.
27   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,
28   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

                                             3
      Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 4 of 26 Page ID #:666



 1   682 F.3d 1157, 1161 (9th Cir. 2012).        Substantial evidence is “such

 2   relevant evidence as a reasonable mind might accept as adequate to

 3   support a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401
 4   (1971) (citation and quotations omitted); see also Widmark v.
 5   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).
 6

 7         If the evidence can support either outcome, the court may
 8         not substitute its judgment for that of the ALJ.          But the
 9         Commissioner’s decision cannot be affirmed simply by
10         isolating a specific quantum of supporting evidence.
11         Rather, a court must consider the record as a whole,
12         weighing both evidence that supports and evidence that
13         detracts from the [administrative] conclusion.
14

15   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and
16   quotations omitted).
17

18         Where, as here, the Appeals Council “considers new evidence in
19   deciding whether to review a decision of the ALJ, that evidence
20   becomes part of the administrative record, which the district court
21   must consider when reviewing the Commissioner’s final decision for
22   substantial evidence.”     Brewes v. Commissioner, 682 F.3d at 1163.
23   “[A]s a practical matter, the final decision of the Commissioner
24   includes the Appeals Council’s denial of review, and the additional
25   evidence considered by that body is evidence upon which the findings
26   and decision complained of are based.”        Id. (citations and quotations
27   ///
28   ///

                                             4
      Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 5 of 26 Page ID #:667



 1   omitted).2    Thus, this Court has reviewed the evidence submitted for

 2   the first time to the Appeals Council.

 3

 4                                      DISCUSSION

 5

 6         After consideration of the record as a whole, Defendant’s motion

 7   is granted and Plaintiff’s motion is denied.         The Administration’s

 8   findings are supported by substantial evidence and are free from

 9   material3 legal error.     Plaintiff’s contrary arguments are unavailing.
10

11   I.    Relevant Portions of the Record
12

13         A.     The Treatment Evidence
14

15         The record does not contain many treatment records relating to
16   Plaintiff’s epilepsy.     Plaintiff presented to Bell Medical Clinic in
17   July of 2016, reporting that she had a seizure despite having taken
18   ///
19

20         2
               And yet, the Ninth Circuit sometimes had stated that
21   there exists “no jurisdiction to review the Appeals Council’s
     decision denying [the claimant’s] request for review.” See,
22   e.g., Taylor v. Commissioner, 659 F.3d 1228, 1233 (9th Cir.
     2011); but see Smith v. Berryhill, 139 S. Ct. 1765 (2019) (court
23   has jurisdiction to review Appeals Council’s dismissal of request
     for review as untimely); see also Warner v. Astrue, 859 F. Supp.
24
     2d 1107, 1115 n.10 (C.D. Cal. 2012) (remarking on the seeming
25   irony of reviewing an ALJ’s decision in the light of evidence the
     ALJ never saw).
26
           3
               The harmless error rule applies to the review of
27   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
28   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).

                                             5
      Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 6 of 26 Page ID #:668



 1   her medications daily (A.R. 377; see also A.R. 388 (report of same)).

 2   Her medications were continued (A.R. 378).

 3

 4        In October of 2016, Plaintiff presented to neurologist Dr.

 5   Munther Hijazin, reporting a history of seizures since age seven,

 6   developmental delay, a learning disability, forgetfulness, depression,

 7   anxiety and headaches, for which Dr. Hijazin continued Plaintiff’s

 8   medications (A.R. 381, 384-85).       In December of 2016, Plaintiff

 9   reportedly was doing well and had not had a seizure since June or July

10   of 2016 (A.R. 381, 383, 565; see also A.R. 388-92, 560-70 (neurology
11   treatment notes in 2016 and 2017 reporting no new seizures)).            In May
12   and October of 2018, Plaintiff reported no new seizures since January
13   of 2018 (A.R. 571, 574).      The record does not contain any treatment
14   notes regarding any January, 2018 seizure.
15

16        Plaintiff returned to the Bell Medical Clinic in May of 2018,
17   complaining of almost daily migraines (A.R. 514-15).           Plaintiff then
18   began a trial of Imitrex (A.R. 514-15).
19

20        Mental health treatment notes generally suggest that Plaintiff’s
21   symptoms of depression and anxiety were adequately controlled with
22   medications.    See, e.g., A.R. 407 (February, 2016 note reporting
23   control); A.R. 413 (April, 2016 note reporting Plaintiff was “doing
24   well”); A.R. 416 (June, 2016 note reporting Plaintiff was “doing good
25   in school”); A.R. 419 (August, 2016 note reporting Plaintiff was
26   “doing well on her meds”); A.R. 422 (September, 2016 note reporting
27   Plaintiff was “responding well to meds”); A.R. 485 (September, 2017
28   note reporting Plaintiff had been taking her medication and

                                             6
      Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 7 of 26 Page ID #:669



 1   “everything is fine”); A.R. 476 (January, 2018 note reporting

 2   Plaintiff was “taking her meds as rx’d and noticing feeling better, no

 3   mania, no psychosis, > mood/energy, feeling happy. . . .”); A.R. 494

 4   (April, 2018 note reporting that Plaintiff felt things were “good” and

 5   she was happy); A.R. 495 (July, 2018 note reporting that Plaintiff was

 6   “ok” and doing well).

 7

 8        Starting in January of 2016, Plaintiff attended mental health

 9   treatment by telephone (A.R. 431-47).        In March of 2016, Plaintiff

10   reported concern in connection with school and her “SSI appeal” –

11   Plaintiff “[did] not want to affect her eligibility” (A.R. 433).

12   Plaintiff reportedly was encouraged to enroll back in her continuation

13   program to get her GED (A.R. 433). In June and August of 2016,

14   Plaintiff expressed concern over financial stressors and sought help

15   applying for a reduced fare bus pass so she could attend school (A.R.

16   435-37).   Plaintiff’s treatment provider went to her home later in

17   August of 2016, due to Plaintiff’s isolation and supposed difficulty

18   “motivating self” (A.R. 438).       In October of 2016, Plaintiff’s

19   provider reported that Plaintiff had symptoms of depressed mood which

20   “display impairments in employment, education and social support”

21   (A.R. 441).    However, in November of 2016, Plaintiff reported that

22   things were “good” and she was not having any problems or symptoms at

23   that time (A.R. 442).

24

25        A “Community Functioning Evaluation” from October of 2016

26   asserted that Plaintiff needed assistance with her social skills and

27   her independent/daily living skills in that she: (a) had difficulty

28   developing friendships and interacting with others because of her

                                             7
      Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 8 of 26 Page ID #:670



 1   anxiety; (b) needed help from her mother with daily activities; and

 2   (c) needed reminders due to poor concentration and anxiety (A.R. 406).

 3   However, a January, 2017 mental status examination reported results

 4   within normal limits (A.R. 400-02).         A January, 2018 mental status

 5   examination also reported results within normal limits (A.R. 462-64).

 6

 7         In February of 2018, another “Community Functioning Evaluation”

 8   asserted that Plaintiff needed assistance with concentration and time

 9   management skills because Plaintiff supposedly was having “difficulty

10   concentrating and completing tasks” (A.R. 467).          At that time,

11   Plaintiff denied any depressive episodes (A.R. 468).           In July of 2018,

12   Plaintiff reported that she needed only two classes to complete her

13   GED and then she might transfer to college (A.R. 496).           Plaintiff

14   asked how doing so might affect her SSI appeal (A.R. 496).            Plaintiff

15   stated that she wanted to continue with school and, if possible, “get

16   a career,” but she was afraid her mother “might get mad” (A.R. 496).

17

18         In August of 2018, Plaintiff indicated that she had no major

19   depressive episodes, that she had been denied SSI for her epilepsy and

20   that she was “now using mental health as a reason for SSI application

21   submittal” (A.R. 470; but see A.R. 497 (August, 2018 treatment note
22   indicating that Plaintiff said she had been “fine” and things were
23   good).   Her treatment provider noted, “I’m uncertain as to why she &
24   family feel she is unable to work.          Family tends to be protective of
25   her, she states that mother has her doing a lot of chores & she is
26   unable to go out or have a BF [boyfriend]” (A.R. 470).
27   ///
28   ///

                                             8
      Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 9 of 26 Page ID #:671



 1        In September of 2018, Plaintiff reported that she was in the

 2   process of ending her classes and that she wanted to start a program

 3   to train for a job (A.R. 498).       However, she “did not want her case

 4   for SSI to be affected by her decision” (id.).          In October of 2018,
 5   Plaintiff reportedly was interested in applying for a vocational
 6   program through the Department of Rehabilitation, but Plaintiff had
 7   been informed by a representative of the Department that applying for
 8   a vocational program might affect Plaintiff’s SSI appeal (A.R. 500).
 9

10        B.      The Opinion Evidence
11

12        Consultative examiner Dr. Rosa Colonna examined Plaintiff and
13   prepared a Complete Psychological Evaluation, dated April 12, 2017
14   (A.R. 450-54).     Plaintiff reported having had a seizure disorder since
15   she was seven years old, and depression, anxiety and insomnia since
16   2008 (A.R. 451).     Plaintiff was attending “English as a second
17   language classes” and reported she was able to do her personal care
18   and household chores, use the computer and watch television (A.R.
19   451).     On mental status examination, Plaintiff’s effort was
20   “suboptimal,” her intellectual functioning was estimated to be in the
21   low average range, she had a euthymic mood, mildly diminished memory,
22   attention and concentration, poor fund of knowledge, and an IQ score
23   of 80 (which Dr. Colonna believed to be an underestimation
24   “particularly on the memory testing due to inconsistencies with
25   reported activities of daily living”) (A.R. 452-53).           Dr. Colonna
26   diagnosed dysthymia, high borderline to low average intellectual
27   functioning per testing and probable low average intellectual
28   functioning per activities of daily living (A.R. 453).           Dr. Colonna

                                             9
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 10 of 26 Page ID #:672



 1   assigned a Global Assessment of Functioning (“GAF”) score of 60

 2   (id.).4    Dr. Colonna opined that Plaintiff would be able to
 3   understand, remember and carry out short, simplistic instructions
 4   without difficulty, would have mild inability to understand, remember
 5   and carry out detailed instructions, could make simplistic work-
 6   related decisions without special supervision, could interact
 7   appropriately with supervisors, coworkers and peers, and could manage
 8   finances on her own (A.R. 453-54).
 9

10        Consultative psychologist Dr. Steven I. Brawer examined Plaintiff
11   and prepared a Psychological Evaluation, dated January 28, 2019 (A.R.
12   577-84).    Plaintiff appeared slightly withdrawn, with mildly limited
13   receptive and expressive verbal abilities and mild attentional
14   deficits which required that questions and instructions be repeated on
15   occasion (A.R. 577).     Plaintiff appeared “to be putting forth an
16   adequate effort” (A.R. 577).      Plaintiff reported suffering grand mal
17   seizures approximately once a year (A.R. 578).         She last submitted a
18   job application three to four years earlier (A.R. 578).           Plaintiff
19   reported that she was depressed because she stays at home and does not
20   study or work (A.R. 578).      Plaintiff reportedly was worried by her
21   “depression and future suicidal thoughts” (A.R. 578).          Plaintiff said
22   that her problems affect her ability to work “because I’m worried that
23

24        4
               The GAF scale is used by clinicians to report an
25   individual’s overall level of functioning. See American
     Psychological Association, Diagnostic and Statistical Manual of
26   Mental Disorders 34 (4th ed. 2000) (“DSM”). A GAF of 51-60
     indicates “[m]oderate symptoms (e.g., flat affect and
27   circumstantial speech, occasional panic attacks) or moderate
     difficulty in social, occupational, or school functioning (e.g.,
28   temporarily falling behind in schoolwork).” Id.

                                            10
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 11 of 26 Page ID #:673



 1   I’ll faint and have seizures” (A.R. 578).        Plaintiff reportedly was

 2   able to manage her personal care, do household chores (but not

 3   cooking), go shopping, run errands, exercise at the gym, talk on the

 4   telephone, watch television, listen to music and take bus

 5   transportation with others (A.R. 579).        On mental status examination,

 6   Plaintiff had somewhat concrete thinking, slightly withdrawn mood,

 7   constricted affect with current symptoms of depression and anxiety

 8   reported, and somewhat mildly diminished attention span, but an

 9   ability to sustain concentration and to work without distraction

10   “during performance tasks” (A.R. 580).        Testing placed Plaintiff in

11   the borderline range of nonverbal intelligence, in the low average

12   range for visual memory, in the borderline range for auditory memory,

13   visual working memory, intermediate memory and delayed memory, in the

14   borderline range for short-term visual memory, and in the borderline

15   range for word reading, sentence comprehension, spelling and math

16   computation (A.R. 581-83).      Dr. Brawer diagnosed major depressive

17   disorder (recurrent, moderate per report), and nonverbal intellectual

18   functioning in the borderline to average range (A.R. 583).           Dr. Brawer

19   opined that Plaintiff can learn simple, repetitive tasks and likely

20   can perform some detailed, varied or complex nonverbal tasks (A.R.

21   584).   Her ability to sustain attention and concentration for extended

22   periods may be mildly diminished due to emotional factors (A.R. 584).

23   Plaintiff may have moderate limitations in her ability to manage

24   customary work stress and to “persist for a regular workday” (A.R.

25   584).   Plaintiff would be capable of following a routine but may have

26   moderate limitations “in organizing for high level tasks” (A.R. 584).

27   Plaintiff would be able to work independently on basic tasks, and may

28   ///

                                            11
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 12 of 26 Page ID #:674



 1   have mild limitations sustaining cooperative relationships with

 2   coworkers and supervisors (A.R. 584).

 3

 4         Consultative examiner Dr. Sarah L. Maze Prepared a Neurological

 5   Evaluation dated June 15, 2017 (A.R. 457-60).         Plaintiff’s last

 6   reported seizure was in June of 2016 (A.R. 457).          Plaintiff complained

 7   of monthly headaches for the past year (A.R. 457).          On examination,

 8   Plaintiff was cooperative with reduced insight and “somewhat

 9   simplistic speech” (A.R. 458).      She spoke very little English,

10   recalled two out of three items after five minutes, followed simple

11   instructions, and had impaired intelligence which appeared to be in

12   the dull normal to borderline range (A.R. 458-59).          Dr. Maze diagnosed

13   seizure disorder and opined that Plaintiff was capable of medium work

14   (i.e., lifting 50 pounds occasionally, 25 pounds frequently, standing
15   and walking six hours in an eight hour day and sitting six hours in an
16   eight hour day), with frequent fine motor activities with her hands
17   and legs (A.R. 459-60).
18

19         State agency physicians reviewed the record in May and July of
20   2017 and opined that Plaintiff’s mental impairment(s) were non-severe
21   (A.R. 109-21).    According to these physicians, Plaintiff would have no
22   exertional limitations, but she would have some postural and
23   environmental limitations (i.e., no climbing ladders, ropes or
24   scaffolds, no exposure to hazards and no operation of vehicles) (id.).
25   ///
26   ///
27   ///
28   ///

                                            12
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 13 of 26 Page ID #:675



 1        C.    The Hearing Testimony

 2

 3        At the March, 2019 hearing, Plaintiff testified that she could

 4   not work because of her epilepsy and “nerves” (anxiety) (A.R. 51).

 5   Plaintiff said her most recent seizure occurred in January of 2018

 6   (A.R. 51).   Prior to that seizure, Plaintiff had not suffered a

 7   seizure in two years (A.R. 52).       Plaintiff was taking anti-seizure

 8   medications (A.R. 52).     Plaintiff also was seeing a psychologist once

 9   every two months for her anxiety (A.R. 52).         Her doctor reportedly

10   prescribed anxiety medication (A.R. 52).        According to Plaintiff, the

11   medication sometimes worked and sometimes did not work (A.R. 52).

12

13        Plaintiff had unsuccessfully applied for jobs at fast food

14   restaurants and at a motel (A.R. 47).        Plaintiff claimed she would

15   like to work, but she said employers would not hire her (A.R. 50-51).5

16

17        Plaintiff testified that she lived with her mother and spent her
18   days watching television, listening to music, sometimes helping with
19   cleaning and doing “the wash,” and going to the corner store near her
20   house under her mother’s supervision (A.R. 48-50).          When Plaintiff was
21

22
          5
               Plaintiff reportedly has a developmental delay and
     borderline intellectual functioning (A.R. 43). At the time of
23   the hearing, she was 27 years old and scheduled to finish her
     high school education within a few months (A.R. 43). Plaintiff
24   attended adult school – where her classes were in English – and
25   she passed her classes with some difficulty (A.R. 49).
     Plaintiff’s counsel argued that Plaintiff’s intellectual
26   functioning would limit her to performing one- and two-step
     instructions with extra supervision (A.R. 43-45). The vocational
27   expert opined that, if Plaintiff were so limited, there would be
     no jobs she could perform, given her other limitations (A.R. 61,
28   64).

                                            13
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 14 of 26 Page ID #:676



 1   going to school, Plaintiff’s brother would take Plaintiff to the bus

 2   stop, but Plaintiff would take the bus alone, to and from school,

 3   Monday through Friday (A.R. 59-60).

 4

 5        Plaintiff’s mother testified that Plaintiff helps out in the

 6   kitchen at home, but only under the mother’s supervision and

 7   instruction because Plaintiff has a limited intellect and a history of

 8   three suicide attempts (A.R. 53-55).        Plaintiff bathes with the door

 9   open because her mother was afraid Plaintiff might have a seizure

10   (A.R. 56).   Plaintiff’s mother said she watches Plaintiff go to the

11   market a block away from where they live because Plaintiff’s mental

12   capacity is like that of a little girl (A.R. 56-57).          Plaintiff’s

13   mother also said Plaintiff cannot be left alone (A.R. 58).

14

15        The ALJ asked the vocational expert to consider a person who

16   “could perform medium work” and who:

17

18        . . . should never climb ladders, ropes or scaffolds.           They

19        could occasionally climb ramps and stairs.         They could

20        frequently balance, stoop, kneel, crouch, and crawl.           They

21        could frequently engage in fine gross manipulation.           There

22        should be no unprotected heights or dangerous machinery.            No

23        operation of a vehicle.      They would be limited to simple,

24        routine, repetitive tasks.       There should be no work at a

25        fast pace or a production pace.        No interaction with the

26        general public, and only occasional interaction with

27        supervisors and coworkers.       And no jobs that require

28        teamwork or close collaboration with others.

                                            14
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 15 of 26 Page ID #:677



 1   (A.R. 60-61).      The vocational expert purportedly identified one medium

 2   job and two light jobs such a person could perform (i.e., night
 3   cleaner (DOT 358.687-101 [sic]6 medium work with a Specific Vocational
 4   Preparation (“SVP”) level two); cleaner (DOT 323.687-014, light); and
 5   advertising material distributor (DOT 230.687-010, light)) (A.R. 61-
 6   62).       After some discussion, the ALJ posed another hypothetical to the
 7   vocational expert omitting the frequent manipulation limit and adding
 8   a limit to one- and two-step tasks, and the vocational expert asked
 9   for clarification regarding what the hypothetical question included
10   (A.R. 63-64).       The ALJ replied:
11

12          It’s 50, 25, 6 or [sic] 8, 6 of 8, never climb ladders,
13          ropes or scaffolds, occasionally climb ramps and stairs,
14          frequently balance, stoop, kneel, crouch, and crawl. No
15          unprotected heights or dangerous machinery.        No operation of
16          a vehicle.    Simple routine, repetitive tasks.      These would
17          be one and two-step tasks.      No fast-paced work.    No
18          interaction with the general public.      Only occasional
19          interaction with supervisors and coworkers.        And no jobs
20          that require teamwork or close collaboration with others.
21   ///
22   ///
23
            6
               This DOT reference appears to have been an error.
24   There is no entry under this number in the current DOT. There is
25   an entry for DOT 358.687-010, Change-House Attendant, which
     involves medium janitor-type work for locker or shower rooms.
26   See DOT 358.687-010, 1991 WL 672957. It is unclear whether the
     vocational expert intended to reference Change-House Attendant
27   work in her testimony. A housecleaner, also known as a “night
     cleaner,” is DOT 323.687-018 and is classified as heavy work.
28   See DOT 323.687-018, 1991 WL 672784.

                                            15
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 16 of 26 Page ID #:678



 1   (A.R. 64).    The vocational expert did not identify any jobs that a

 2   person with that capacity could perform (A.R. 64).

 3

 4         The vocational expert testified that her testimony was consistent

 5   with the DOT and the Selected Characteristics Handbook (A.R. 64-65).

 6   At the hearing, Plaintiff’s counsel did not challenge the vocational

 7   expert’s testimony (A.R. 65-66).

 8

 9   II.   Substantial Evidence Supports the Conclusion that Plaintiff Can
10         Work.
11

12         Substantial evidence supports the ALJ’s conclusion Plaintiff is
13   not disabled.    As summarized above, the consultative examiners
14   endorsed a capacity less than, or equal to, the residual functional
15   capacity for medium work assessed by the ALJ.         Compare A.R. 453-54,
16   459-60, 584 (consultative examiners’ opinions finding Plaintiff was
17   capable of medium work performing simple tasks and interacting with
18   others) with A.R. 26-33 (ALJ’s assessment).         These opinions constitute
19   substantial evidence to support the ALJ’s determination of non-
20   disability.   See Orn v. Astrue, 495 F.3d 625, 631-32 (9th Cir. 2007)
21   (opinion of examining physician based on independent clinical findings
22   can provide substantial evidence to support administrative conclusion
23   of non-disability).    The state agency physicians’ opinions that
24   Plaintiff retains a residual functional capacity for work at all
25   exertion levels with no mental limitations provide further substantial
26   evidence supporting the ALJ’s decision.        See Tonapetyan v. Halter, 242
27   F.3d 1144, 1149 (9th Cir. 2001) (opinion of non-examining physician
28   “may constitute substantial evidence when it is consistent with other

                                            16
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 17 of 26 Page ID #:679



 1   independent evidence in the record”); Andrews v. Shalala, 53 F.3d

 2   1035, 1041 (9th Cir. 1995) (where the opinions of non-examining

 3   physicians do not contradict “all other evidence in the record” an ALJ

 4   properly may rely on these opinions).        Significantly, no medical

 5   source opined that Plaintiff had materially greater limitations than

 6   those the ALJ found to exist.      The record contains no treating

 7   physician’s opinion concerning Plaintiff’s functional limitations.

 8

 9         As summarized above, the vocational expert testified that a

10   person who “could perform medium work” with the limitations the ALJ

11   found to exist could work as a night cleaner, cleaner and advertising

12   material distributor (A.R. 61-64).       Excluding the night cleaner job

13   (see footnote 6 supra), the vocational expert still identified two
14   jobs that such a person could perform (id.).         The ALJ properly relied
15   on the vocational expert’s testimony in denying disability benefits.
16   See Barker v. Secretary of Health and Human Services, 882 F.2d 1474,
17   1478-80 (9th Cir. 1989); Martinez v. Heckler, 807 F.2d 771, 774-75
18   (9th Cir. 1986).
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                            17
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 18 of 26 Page ID #:680



 1   III. Plaintiff’s Arguments are Unavailing.7

 2

 3        Plaintiff argues that the ALJ’s hypothetical questioning of the
 4   vocational expert was incomplete because the ALJ assertedly did not
 5   include a limitation to standing and/or walking six hours in an eight
 6   hour workday.   See Plaintiff’s Motion, pp. 5-7.        Plaintiff also argues
 7   that the ALJ erred in finding Plaintiff capable of performing a wider
 8   range of work than Plaintiff was found capable of performing during
 9   Plaintiff’s prior application for disability benefits.           See
10   Plaintiff’s Motion, pp. 8-10.
11

12        A.    The ALJ Did Not Materially Err in the Hypothetical
13              Questioning of the Vocational Expert.
14

15        Social Security Ruling (“SSR”) 83-10 defines “medium work” as
16   requiring “standing or walking, off and on, for a total of
17   approximately 6 hours in an 8-hour workday,” and the same SSR provides
18   that “sitting may occur intermittently during the remaining time.” SSR
19   83-10, 1983 WL 31251, at *6.      As detailed above, the ALJ’s
20   hypothetical question expressly included a limitation to “medium
21   work,” and the ALJ later stated “6 or 8” and “6 of 8,” presumably
22   referencing the sitting and standing/walking limitations of medium
23

24        7
               The Court has considered and rejected all of
25   Plaintiff’s arguments. The Court discusses Plaintiff’s principal
     arguments herein. Neither Plaintiff’s arguments nor the
26   circumstances of this case show any “substantial likelihood of
     prejudice” resulting from any error allegedly committed by the
27   ALJ. See generally McLeod v. Astrue, 640 F.3d 881, 887-88 (9th
     Cir. 2011) (discussing the standards applicable to evaluating
28   prejudice).

                                            18
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 19 of 26 Page ID #:681



 1   work (A.R. 60-64).    On this record, the ALJ’s hypothetical questioning

 2   of the vocational expert was not materially incomplete.           See Mitzi D.
 3   v. Saul, 2019 WL 8112507, at *2 (C.D. Cal. Dec. 13, 2019) (“Given that
 4   SSR 83-10 has been in play for over thirty years, there is no reason
 5   to think the [vocational expert] understood light work to encompass
 6   anything other than approximately six hours of standing or walking.”);
 7   James T. v. Saul, 2019 WL 3017755, at *2 (C.D. Cal. July 10, 2019)
 8   (“SSR 83-10 was published in 1983.       Since that time, ALJs and
 9   [vocational experts] with experience conducting social security
10   disability benefits hearings have understood medium work as requiring
11   the ability to stand or walk for up to 6 hours.         Thus, the ALJ’s
12   reference to medium work supplied a 6-hour limitation on walking and
13   standing, and the ALJ did not pose an incomplete hypothetical to the
14   [vocational expert].”); see also Lawson v. Saul, 2020 WL 6055148, at
15   *4 (S.D. Cal. Oct. 13, 2020) (“numerous courts have interpreted SSR
16   83-10 to entail the ability to stand and walk for only six hours”;
17   collecting cases and rejecting claim that failure to mention standing
18   and walking limitations rendered hypothetical question referencing
19   “medium work” incomplete), appeal filed, No. 20-56205 (9th Cir.
20   Nov. 17, 2020); Christopher P. v. Saul, 2020 WL 551596, at *3 (C.D.
21   Cal. Jan. 31, 2020) (“By definition, a full range of medium work
22   involves . . . standing or walking up to approximately six hours in an
23   eight-hour workday”; “the ALJ's reference to medium work in his
24   hypothetical sufficiently capture[d] the standing and walking
25   limitations”); Bailey v. Astrue, 2010 WL 1233459, at *6 (C.D. Cal.
26   Mar. 22, 2010) (because “both light and medium work by definition
27   require standing or walking approximately six hours of an eight hour
28   day,” the ALJ’s hypothetical, which referenced light work but not the

                                            19
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 20 of 26 Page ID #:682



 1   standing and walking limitations, was proper); but see Linda H. v.

 2   Saul, 2020 WL 1244359, at *5 (C.D. Cal. Mar. 16, 2020) (deeming
 3   hypothetical question regarding medium work incomplete where the ALJ
 4   did not inquire of the vocational expert whether a person limited to
 5   standing and/or walking six hours per day could do a job that the
 6   vocational expert said would permit no sitting “at all”).
 7

 8        Plaintiff argues that the Court may not conclude on this record
 9   that the jobs identified are performable by a person limited to
10   standing/walking for 6 hours out of an 8 hour day.          See Plaintiff’s
11   Motion, pp. 6-7.    In so arguing, Plaintiff purports to rely on:
12   (1) the DOT descriptions for the jobs identified; (2) Occupational
13   Information Network (“ONET”) data for the occupations of janitor and
14   cleaner, maid and housekeeping cleaner, and production worker;
15   (3) “Occu Collect” data provided by Plaintiff to the Appeals Council
16   at A.R. 314-74;8 and (4) “commonsense understanding.”          Plaintiff’s

17   argument is unpersuasive.
18

19        First, the DOT does not address standing/walking requirements;
20   the DOT addresses a “strength” requirement in terms of “pounds of
21

22
          8
                A colleague of the undersigned recently observed that:

23        Occu Collect is a for-profit company and historical
          archive, for which Plaintiff’s attorney [Lawrence D.
24        Rohlfing] is the president and has a 51% financial
25        interest.

26   See Tommy D. J. v. Saul, 2021 WL 780479, at *3 n. 3 (C.D. Cal.
     Mar. 1, 2021) (citations and quotations omitted) (Occu Collect is
27   a “non-DOT” source of alternative job information; ALJ need not
     reconcile conflicts between a vocational expert’s testimony and a
28   non-DOT source).

                                            20
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 21 of 26 Page ID #:683



 1   force” exerted.    See, e.g., DOT 323.687-010, 1991 WL 672782 (Cleaner,

 2   Hospital); DOT 230.687-010, 1991 WL 672162 (Advertising-Material

 3   Distributor).

 4

 5        Second, the non-DOT sources Plaintiff cites are not conclusive

 6   regarding the standing requirements for the jobs the vocational expert

 7   identified.   The ALJ was not presented with these sources and, even if

 8   the ALJ had been presented with these sources, the ALJ would have had

 9   no duty to consider whether the vocational expert’s testimony was

10   consistent with these sources.      See Shaibi v. Berryhill, 883 F.3d
11   1102, 1108-10 (9th Cir. 2017) (“Shaibi”) (when a claimant who is
12   represented by counsel fails to challenge a vocational expert’s job
13   numbers during administrative proceedings, the claimant forfeits such
14   a challenge on appeal;9 an ALJ need not resolve conflicts between
15   vocational expert testimony and a source other than the DOT, and an
16   ALJ need not inquire sua sponte into the foundation for the expert’s
17   opinion), as amended (Feb. 28, 2018); see also Talley v. Saul, 2020 WL
18   8361923, at *1 (C.D. Cal. Dec. 17, 2020) (collecting cases rejecting
19   claims that vocational expert testimony conflicted with ONET and Occu
20   Collect information; ALJ did not have to consider whether the
21   vocational expert’s testimony was consistent with these sources),
22   appeal filed, No. 21-55071 (9th Cir. Jan. 28, 2021).          Here, the ALJ
23   properly determined from the testimony of the vocational expert that
24

25        9
               Because the administrative decision in the present case
26   is adequately supported for the other reasons discussed herein,
     this Court need not and does not determine whether Shaibi’s
27   forfeiture-related holding survives the United States Supreme
     Court’s recent decision in Carr v. Saul, 2021 WL 1566608 (U.S.
28   April 22, 2021).

                                            21
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 22 of 26 Page ID #:684



 1   the expert’s opinions did not conflict with the DOT.          There was no

 2   obvious conflict between Plaintiff’s limitation to standing and

 3   walking six hours in an eight-hour day and the jobs the vocational

 4   expert identified.

 5

 6        B.     The ALJ Did Not Materially Err in Finding Plaintiff Capable
 7               of a Greater Residual Functional Capacity than the Capacity
 8               Found During the Prior Administrative Proceedings.
 9

10        Plaintiff argues that the ALJ erred in finding Plaintiff capable
11   of medium work with occasional interaction with supervisors and
12   coworkers and no work involving teamwork or cooperation, because,
13   during prior administrative proceedings, Plaintiff had been found
14   capable of light work with only superficial and incidental contact
15   with others.   See Plaintiff’s Motion, pp. 8-10 (citing Chavez and
16   Social Security Acquiescence Ruling 97-4(9)).
17

18        The prior ALJ found that Plaintiff had severe epilepsy and
19   depression, not otherwise specified, and retained a residual
20   functional capacity for a range of light work which would not require
21   any interaction with others apart from superficial and incidental
22   contact (A.R. 77, 79).     The prior ALJ also found Plaintiff not
23   disabled (id.).    The prior ALJ’s decision was upheld on appeal and is
24   final.    See A.R. 91-108 (Appeals Council’s denial of review and this
25   Court’s order affirming the administrative decision on review).
26

27        Acquiescence Ruling 97-4(9), 1997 WL 742758 (adopting Chavez),
28   applies to cases such as this one involving a subsequent disability

                                            22
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 23 of 26 Page ID #:685



 1   claim with an unadjudicated period arising under the same title of the

 2   Social Security Act as a prior claim in which there has been a final

 3   administrative decision that the claimant is not disabled.           A previous

 4   final determination of nondisability creates a presumption of

 5   continuing nondisablity in the unadjudicated period. Id.; Lester v.
 6   Chater, 81 F.3d 821, 827 (9th Cir. 1995).        To overcome the presumption
 7   of nondisability, a claimant bears the burden of proving changed
 8   circumstances.    See Chavez, 844 F.2d at 693.       Such changed
 9   circumstances include the alleged existence of impairment(s) not
10   previously considered.     See Acquiescence Ruling 97-4(9), 1997 WL
11   742758 at *3; Lester, 81 F.3d at 827 (same; “claimant need not . . .
12   demonstrate that his medical or psychiatric condition has worsened to
13   show changed circumstances”).
14

15        In the present case, Plaintiff asserted that she was unable to
16   work due in part to her “nerves” (anxiety), an impairment Plaintiff
17   had not alleged specifically during the prior administrative
18   proceedings.   Compare A.R. 51 (Plaintiff’s allegations) with A.R. 77-
19   83 (prior ALJ’s decision discussing Plaintiff’s alleged impairments).
20   Accordingly, the ALJ discerned “new and material evidence
21   demonstrating ‘changed circumstances’” to overcome the presumption of
22   continued nondisability.     See A.R. 21.     As summarized above, the ALJ
23   then proceeded through the sequential analysis and found Plaintiff
24   capable of a range of medium work which allowed for occasional contact
25   with supervisors and coworkers (A.R. 22-33).         Plaintiff argues that
26   the ALJ thereby erred by assigning a different residual functional
27   capacity, which assessed greater abilities.         See Plaintiff’s Motion,
28

                                            23
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 24 of 26 Page ID #:686



 1   p. 8 (citing Chavez10 and Acquiescence Ruling 97-4(9) to argue that

 2   factual findings carry a continuing presumption of application on

 3   future claims).

 4

 5        Acquiescence Ruling 97-4(9) provides that where, as here, a

 6   claimant rebuts the presumption of continuing nondisability, the

 7   adjudicator must give effect to certain findings from the decision on

 8   the prior claim while adjudicating the subsequent claim:

 9

10        . . . adjudicators then must give effect to certain findings

11        . . . contained in the final decision by an ALJ or the

12        Appeals Council on the prior claim, when adjudicating the

13        subsequent claim.     For this purpose, this Ruling applies

14        . . . to a finding of a claimant’s residual functional

15        capacity . . . which was made in the final decision on the

16        prior disability claim.      Adjudicators must adopt such a

17        finding from the final decision on the prior claim in

18        determining whether the claimant is disabled with respect to

19        the unadjudicated period unless there is new and material

20        evidence relating to such a finding. . . .

21

22   Acquiescence Ruling 97-4(9), 1997 WL 742758 at *3.          Here, the ALJ

23   generally found there was “new and material” evidence without further

24   discussion of the prior decision.       The ALJ then proceeded through the

25   sequential evaluation process, discussing Plaintiff’s allegations and

26   the updated record, which included new medical source statements

27
          10
               Plaintiff’s subsequent argument that Chavez is “dead,”
28   even if correct, would not affect the result herein.

                                            24
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 25 of 26 Page ID #:687



 1   opining that Plaintiff was capable of medium work with some contact

 2   with others (A.R. 21-33).      Where, as here, an ALJ relies entirely on

 3   medical evaluations conducted after a prior adjudication, the ALJ is

 4   not required to give preclusive effect to findings from the prior

 5   adjudication.   See, e.g., Trofimuk v. Commissioner, 2014 WL 794343, at
 6   *5 (E.D. Cal. Feb. 27, 2014); see generally Stubbs-Danielson v.
 7   Astrue, 539 F.3d 1169, 1173 (9th Cir. 2008) (evaluations presented
 8   after a prior nondisability determination necessarily presented “new
 9   and material” information not presented to the first ALJ).
10

11         Assuming, arguendo, the ALJ erred, any error was harmless.              In
12   the prior action, the vocational expert testified, and the ALJ found,
13   that light work jobs could be performed by a person having the
14   limitations the prior ALJ found to exist (A.R. 85).          All of those
15   findings were upheld on appeal (A.R. 91-108).         If, in the present
16   case, the ALJ had adopted the more restrictive residual functional
17   capacity from the prior decision, Plaintiff still would not have been
18   deemed disabled.
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                            25
     Case 2:20-cv-03356-E Document 25 Filed 04/28/21 Page 26 of 26 Page ID #:688



 1                                     CONCLUSION

 2

 3        For all of the foregoing reasons, Plaintiff’s motion for summary

 4   judgment is denied and Defendant’s motion for summary judgment is

 5   granted.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9              DATED: April 28, 2021.

10

11                                                   /S/
                                                CHARLES F. EICK
12                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            26
